Mr. Justice Soholfield delivered the opinion of the Court: The only question raised by the errors assigned- is, was the demurrer to the bill properly sustained ? The right of a citizen and tax-payer in a county to maintain a bill in equity to restrain those who represent the corporate authority of the county from issuing its bonds without the sanction of law, can not, at this day, be seriously questioned. It is amply sustained, both by principle and precedent. Dillon on Mun. Corp. 682, secs. 731, 732 and 733 ; High on Injunctions, 462, secs. 783 and 784. This court has repeatedly acted upon and recognized the correctness of the principle. Prettyman v. The Supervisors of Tazewell Co. 19 Ill. 406; Harding v. R., R. I. and St. L. R. R. Co. 65 Ill. 90; Schall et al. v. Bowman et al. 62 Ill. 321. It only remains to determine whether the facts alleged in the bill show that the bonds enjoined .are not authorized by law. The first section of the “Act to amend ‘an act to incorporate the Cairo and St. Louis Railroad Company/ in force April 15, 1869,” after authorizing towns, cities and counties to subscribe for and take stock in that company, or make a donation in aid of the construction of its road, to issue bonds in payment thereof, and to levy a tax for the payment of the bonds or donation, contains these provisos : “Provided,, that no such subscription or donation shall be made, no such bonds shall be issued, and no such tax shall be levied, unless a majority of the legal voters of said town, city, county or township shall vote for the same, at an election to be held under the order of the corporate authorities in cases of towns and cities, and of the county court in cases of counties, or supervisors of townships, as is now provided for by law or as may be hereinafter provided for : And provided, further, that a majority of legal voters at any such election shall be held as a majority of the legal voters of any such township, town, city or county, and that the questions of making a subscription or donation, of issuing bonds and levying taxes may be submitted as one question or as separate questions at such election, and either or all of said questions may be submitted to an election, at any time, in the discretion of the parties authorized to call such election—thirty days’ notice of such election to’be given, as in case of county elections.” Private Laws of 1869, vol. 3, 256. It is contended by counsel for appellees, that, by a fair construction of this language, a majority of those voting upon the question submitted, is a majority of legal voters at such election. We are unable to concur in this view. The manifest purpose of the Legislature -in the enactment of these provisos was, to protect tax-payers from the imposition of the proposed burdens, unless a majority of the legal voters of the town, city, county or township whose subscription or donation is desired shall authorize them by an affirmative vote, and to provide a reasonably accurate, and, at the same time, feasible mode, by which to ascertain such majority. We think the case is sufficiently analogous, in principle, to the case of the People v. Wiant, 48 Ill. 264, to be governed by the rule there announced. The first proviso is substantially the same as the language of the statute, which followed the language of the constitution, relating to the removal of the county seat of DuPage county; and the second proviso prescribes, practically, the same means to ascertain the majority of the legal voters which was there prescribed, by construction, as being the most reasonable method to attain that result. In that case it was said by this court: “It is not the vote cast upon that single question that is to govern, where it occurs at any other election held at the same time; but it must appear that a majority of all the votes cast at that election were in favor of removal. Where there is no other election held at that time, the returns of the officers of votes on that question will govern.” " In this case the averment in the bill is, that the question was submitted, to be determined by the legal voters of the county, at the regular election for county officers, in November, 1869. This was but one entire election. Although several questions were then voted upon, no voter was entitled to vote more than one time; nor was he allowed to cast more than one ballot. Neither separate ballot boxes nor poll books were kept for the different questions voted upon. Whether the voter at the election was voting on one or all of the questions submitted, could only be determined by reading his ballot; but a person voting a blank ballot, or for or against a part of the questions submitted, would be a voter at such election, and his name would go on the poll books as such, precisely the same as the person who voted upon every question, for it could not be pretended that the right of an individual to vote, or the fact of his having voted at an election, is to be determined by what he shall vote for. Those, therefore, were voters at the election, who gave in their ballots in the usual way, without regard to what or whether any preference was expressed by the ballot on the different questions to be determined by the election. A majority of those voting on a particular question would be determined by the ballots, but a majority of those voting at the election would be determined by the poll books, showing the names and numbers of those voting. It is argued by counsel, that Holcomb v. Davis, 56 Ill. 413, is analogous to this case, and sustains the position contended for by appellees. We do not think so. The question in that case was, whether the stock law had been adopted at an election held for that purpose. It is there shown that the ninth section of that law declares, if a majority of all the votes cast in the county are in favor of adopting the law, then the law shall be and continue in full force; and that the tenth section declares, in case a majority of the votes cast are against the adoption of the law, the county court shall have power, at any subsequent regular term, to submit the same question to the voters of the county. An affirmative and negative vote are both required. And this court, in order to give effect to both sections, held that the true construction of the sections, when considered together, only requires a majority of the votes east on the question, to give force to the law. But in this case no negative vote is required—no further action is to be taken by the county court, in the event that a majority of the legal voter’s at the election shall not vote for the subscription. An affirmative vote, which shall be a majority of the legal voters at the election, is required to authorize the subscription, and without it, no subscription can be lawfully made. Had the Legislature intended that a majority of those voting upon the question should be sufficient, we are unable to conceive why it was not so said in the act. It is a well settled rule of construction, that statutes extending the powers of corporations, or increasing the burdens of taxation, must be strictly construed. The wisdom of this rule can not be questioned. Recent experience demonstrated the necessity of" even limiting the powers of the Legislature very materially in the enactment of such laws, and it was accordingly done by a provision of the constitution. This law must be enforced as it is written ; and as it appears by the bill that there were cast, in the different precincts of the county, at the election, 3210 legal votes, and in favor of the subscription only 1278 votes, those representing the authority of the county had no power to make the subscription, and consequently can not issue or deliver the bonds of the county for its payment. The demurrer to the bill should have been overruled, and the defendants allowed, if they thought proper, to answer. The decree is reversed and the cause remanded. Decree reversed.